DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 20 October 2022, of application filed, with the above serial number, on 19 February 2021 in which claims 1, 5, 9, 13 have been amended. Claims 1-16 are pending in the application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jaudon et al (hereinafter “Jaudon”, 8,311,047).
As per Claim 1, Jaudon discloses a method comprising: 
intercepting, by a signaling adapter, a first subscription request for information from a first device to a second device; forwarding, by the signaling adapter, the intercepted first subscription request to the second device; intercepting, by the signaling adapter, a response to the first subscription request from the second device; forwarding, by the signaling adapter, the intercepted response to the first subscription request to the first device (at least col. 9:53-10:30; 5:15-38; Fig. 2C, 6B; the switch device 110 may directly negotiate the session with the host device 105 such that the host device 105 addresses data for the session directly to the switch and is agnostic of the identity of the terminal device 120 associated with the user. Once a session has been established, the switch device 110 may forward session data received from the host device 105 to the terminal device 120. Additionally, the switch device 110 may forward session data received form the terminal device 120 to the host device 105. Thus, the terminal device 120 may act as though it has a direct session with the host device 105, even though the session hosted by the host device 105 is really with the switch device 110); 
intercepting, by the signaling adapter, a second subscription request for information from a third device to the second device; modifying, by the signaling adapter, the second subscription request to generate a modified second subscription request which appears to be coming from the first device as if the first device was making the modified second subscription request; sending, by the signaling adapter, the modified second subscription request to the second device; intercepting, by the signaling adapter, a response to the modified second subscription request from the second device; and forwarding, by the signaling adapter, the response to the modified second subscription request to the third device instead of the first device (at least col. 9:53-10:30; 11:5-36; Fig. 2C, 6B; As shown in FIG. 6B, after the smartphone terminal device 120-o has been selected for participation in the call, the rules engine 115-d may duplicate and mirror packets associated with the call of Session H and the display of Session Ito the smartphone terminal device 120-o. In this way, the user of the smartphone terminal device 120-m may listen to the call taking place at the telephone terminal device 120-m and view the shared portion of the display of workplace terminal device 120-n in real-time. In certain examples, the smartphone terminal device 120-o may also be able to transmit audio signals to the switch device 110-d for inclusion in the call. Thus, the user of the smartphone terminal device 120-o may join the call as a conference participant. The switch device 110-d may be configured to merge the display data stream of Session I with the call data associated with Session H and Session J into a single stream of audio and visual data, and duplicate the single stream across the sessions; the forwarding of packets performed by the switch device 110-f may include modifying a source address or a destination address of the packets. In additional or alternative examples, the forwarding of the packets may include reformatting the packets from a format associated with the host device to a format associated with the first terminal device, or vice versa; col. 6:18-67, Jaudon teaches the switch device in Fig. 2a intercept and forward packets between first device 120d and second device 105c. At another third time the user moves to third device 120e while session A between 105c and 120d is still active, yet switch device maintains the session such that packets in Session A sent from 120e are modified to be coming from 120d and responses sent to 120d are modified to be sent to 120e).
As per Claim 2. The method of claim 1, further comprising: intercepting, by the signaling adapter, notifications related to the first or second subscription requests from the second device; and sending, by the signaling adapter, the intercepted notifications to the first device and the third device (at least col. 8:1-9; the switch device 110-c of the present example may share session data with terminal device 120-i by mirroring some or all network packets containing session data to terminal device 120-i. For example, when switch device 110-c receives a packet containing session data selected for sharing, the switch device 110-c may transmit one copy of the packet to terminal device 120-h, and a second copy of the packet to terminal device 120-i).
As per Claim 5, Jaudon discloses a method comprising:
intercepting, by a signaling adapter, a first subscription request for information from a first device to a second device; forwarding, by the signaling adapter, the intercepted first subscription request for information to the second device; intercepting and storing, by the signaling adapter, an information response related to the first request for information from the second device to the first device; forwarding, by the signaling adapter, the intercepted information response to the first device (at least col. 9:53-10:30; 5:15-38; Fig. 2C, 6B; the switch device 110 may directly negotiate the session with the host device 105 such that the host device 105 addresses data for the session directly to the switch and is agnostic of the identity of the terminal device 120 associated with the user. Once a session has been established, the switch device 110 may forward session data received from the host device 105 to the terminal device 120. Additionally, the switch device 110 may forward session data received form the terminal device 120 to the host device 105. Thus, the terminal device 120 may act as though it has a direct session with the host device 105, even though the session hosted by the host device 105 is really with the switch device 110); 
intercepting, by the signaling adapter, a second subscription request for information from a third device to the second device; dropping, by the signaling adapter, the second subscription request; and responding, by the signaling adapter, to the second subscription request by forwarding the stored information response to the third device as if the stored information response was coming from the second device (at least col. 9:53-10:30; 11:14-12:19, 12:60-13:5; 8:65-67; Fig. 2C, 6B; terminal selection module 715 may be configured to receive a selection of a second terminal device for association with the session while the session module 705 maintains the session with the host device on behalf of the user. In certain examples, the second terminal device may be selected to replace the first terminal device in receiving and transmitting data for the session. Thus, the selection of the second terminal device may be inferred in response to a determination that the user has logged off of the first terminal device, moved to a location of the second terminal device, and logged on to the second terminal device. In such cases, the switching module 710 may ensure that the forwarding of session packets to the first terminal device is terminated after the user has logged off of the first terminal device; terminal selection module 715-a may include a user roaming submodule 825 and a terminal multiplexing/parsing submodule 830. The user roaming submodule 825 may detect when a user logs off of the a first terminal device and later logs on to a second terminal device. The terminal multiplexing/parsing submodule 830 may receive requests to share all or a portion of the data for a particular session maintained at the host device. These events and conditions detected at the user roaming submodule 625 and the terminal multiplexing/parsing submodule 830 may be communicated to the rules engine 115-f, which may apply one or more relevant rules to the events or conditions to update the switching instructions at the rule-based switching submodule 815; the switch device 110-c may copy and forward the data in the identified packets to terminal device 120-h, which may display a window 415-c-2 that duplicates the consent form window 415-c-1 on terminal device 120-I; col. 6:17-67: the switching module maintains the session active such that when the user switches devices and logs into the third device ie 120e, the session data from 105c that is maintained in the active session A in 110a is sent to 120e as stored by 110a as if the response was coming from 105c right then when in fact it is coming from the stored session A data maintained in 110a).
As per Claim 6. The method of claim 5, further comprising: intercepting, by the signaling adapter, notifications related to a subscription request from the second device; and sending, by the signaling adapter, the intercepted notifications to the first device and the third device (at least col. 8:1-9; the switch device 110-c of the present example may share session data with terminal device 120-i by mirroring some or all network packets containing session data to terminal device 120-i. For example, when switch device 110-c receives a packet containing session data selected for sharing, the switch device 110-c may transmit one copy of the packet to terminal device 120-h, and a second copy of the packet to terminal device 120-i).
Claims 9-10, 13-14 do not, in substance, add or define any additional limitations over claims 1-2, 5-6 and therefore are rejected for similar reasons, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaudon in view of Aaron et al (hereinafter “Aaron”, 2016/0165184).
As per Claim 3. The method of claim 1, wherein the method is a conferencing method (at least col. 10:22-30; conference). Jaudon fails to explicitly disclose the first device is a first multipoint control unit, the second device is a second multipoint control unit and the third device is a content server. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Aaron (at least paragraph 30-31, Fig. 1-2; globally distributed infrastructure for the video conference system supports the sharing of the event (e.g., the session) among the participants at geographically distributed locations with the use of a plurality of MCUs (Multipoint Control Units), each configured to process the plurality of audio and/or video streams from the plurality of video conference endpoints in real time). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Aaron’ MCU’s and media servers, with Jaudon’s conference switch as Aaron teaches MCU’s being well known for a video conference supported by a globally distributed infrastructure with at least one MCU at a media server allows the participants of a video conference to participate in a multi-party or point-to-point video conference session and such MCUs providing the processing and transcoding (par. 93) that would be required and not shown in Jaudon’s system which simply only shows a switch connecting directly to a phone and terminals and hosts.
As per Claim 4. The method of claim 3, further comprising: intercepting, by the signaling adapter, notifications related to a subscription request from the second multipoint control unit; and sending, by the signaling adapter, the intercepted notifications to the first multipoint control unit and the content server (at least col. 8:1-9; the switch device 110-c of the present example may share session data with terminal device 120-i by mirroring some or all network packets containing session data to terminal device 120-i. For example, when switch device 110-c receives a packet containing session data selected for sharing, the switch device 110-c may transmit one copy of the packet to terminal device 120-h, and a second copy of the packet to terminal device 120-i).
Claims 7-8, 11-12, 15-16 do not, in substance, add or define any additional limitations over claims 3-4 and therefore are rejected for similar reasons, supra.

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
In substance, claim 1 recites two primary flows to the method, the first half of claim 1 is simply reciting that a signaling adapter, between a first device and second device, relays or switches (while the claim recites ‘intercepting’ and forwarding) requests and responses in a typical manner and Jaudon teaches such switching or forwarding “may be a simple layer-2 switching operation” (col. 11:11-13). The second half of claim 1 recites a different third device having requests intercepted and modified to appear to come from the first device (modifying the source address of the request) and the response, since it appears to be from the first device, is responded back to that modified first device address but since the adapter knows it was modified it is modified as forwarded to be sent back to the third device (modified destination address of response) as the first device would not accept and know the request is sent, in substance.
Applicant argues, in substance, that Jaudon does not disclose modifying addresses from one terminal device to another terminal device. The claim language is said to be specific that the second subscription request is modified ‘to appear’ as if from the first device. Whether such ‘appearance’ comprises replacing the source address or for example mirroring or duplicating the packets is not specified. Jaudon teaches that the terminal devices wishing to join in the conference such as 120n and 120o in Fig. 6B, have such packets appearing to coming from 120m to Host device 105g and participating in Session H. The packets being sent to 120o are part of Session H, the call with 120m and thus such packets appear to host device as being for 120m when in fact the switch device is then sending the responses to 120o, see col. 10:1-30. Such responses are directed to 120m but are then mirrored and sent to 120o. In col. 11:5-13, Jaudon teaches that such modification can include source and destination address modification. 
In another simpler embodiment in col. 6:18-67, Jaudon teaches the switch device in Fig. 2a intercept and forward packets between first device 120d and second device 105c. At another third time as depicted in Fig. 2c the user moves to third device 120e while session A between 105c and 120d is still active, yet switch device maintains the session such that packets in Session A sent from 120e are modified to be coming from 120d and responses sent to 120d are modified to be sent to 120e. Both embodiments, whether duplicating the session packets from one to both devices or modifying the session packets to a different device anticipate claim 1 language.
Applicant argues that Jaudon’s general address modification does not teach the specific modification set forth in the amended claim. However, the specific modification in modifying, by the signaling adapter, the second subscription request to generate a modified second subscription request which [coming from the third device] appears to be coming from the first device as if the first device was making the modified second subscription request simply recites that the modified second subscription request appears to be coming from a different device. Jaudon’s source address modification clearly modifies a source address of a packet coming from one source (third device) to another source (first device). In response to applicant's argument that Jaudon not teach as if the first device was making the modified second subscription request, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Jaudon’s source address modification would result in the intended use of making it appear that the request is coming from a different source.
Applicant again argues the final element that the response is forwarded to the third device instead of the first device, as Jaudon is duplicating and mirroring packets, thus the first terminal device is still receiving the packets that are directed to the first terminal device. However, as claimed, such responses being sent to the third device are for the modified second subscription request response. In other words, the claim broadly recites forwarding the response to the third device, the response is not ‘modified’ or the like or suggested to be appearing to be directed to the first device, it is simply forwarded and thus addressed to the third device, ‘instead of the first device’ does not change the addresses any more than instead of a hypothetical fifth device. The duplicated or mirrored response would be sent to Jaudon’s third terminal device, the mirrored response, not the original response may be sent to the first terminal device. As outlined in col. 10:13-21, when only listening to the call, such packets communicated with 120o are duplicated and mirrored packets of those to 120m, such packets associated with Session H thus appear to be for 120m to host device 105g while in fact are being sent to 120o as well.  Finally, as outlined above with reference to Fig. 2c, Jaudon teaches in that embodiment the session A responses being forwarded to the third device not the first device.
Regarding distinct claim 5 arguments, Applicant argues Jaudon does not teach the responding by forwarding the stored response to the third device as if the stored response were coming from the second device. However, as indicated above, Jaudon teaches “the second terminal device may be selected to replace the first terminal device in receiving and transmitting data for the session. Thus, the selection of the second terminal device may be inferred in response to a determination that the user has logged off of the first terminal device, moved to a location of the second terminal device, and logged on to the second terminal device. In such cases, the switching module 710 may ensure that the forwarding of session packets to the first terminal device is terminated after the user has logged off of the first terminal device”. 
Jaudon then teaches that “terminal selection module 715-a may include a user roaming submodule 825 and a terminal multiplexing/parsing submodule 830. The user roaming submodule 825 may detect when a user logs off of the first terminal device and later logs on to a second terminal device. The terminal multiplexing/parsing submodule 830 may receive requests to share all or a portion of the data for a particular session maintained at the host device. These events and conditions detected at the user roaming submodule 625 and the terminal multiplexing/parsing submodule 830 may be communicated to the rules engine 115-f, which may apply one or more relevant rules to the events or conditions to update the switching instructions at the rule-based switching submodule 815; the switch device 110-c may copy and forward the data in the identified packets to terminal device 120-h, which may display a window 415-c-2 that duplicates the consent form window 415-c-1 on terminal device 120-I” (at least col. 9:53-10:30; 11:14-12:19, 12:60-13:5; 8:65-67; col. 6:17-67; Fig. 2C, 6B). 
Thus Jaudon teaches that when the user is switching devices between terminals 120f and 120g for example, the requests and responses are sent to each terminal as typical with host device but when 120g is having the session B be shared from 120f, responses for 120g are then switched to responses that 120f receive (Fig. 3B). Similarly, as in Fig 2C, the user switches devices but remains in Session A, switch device would ignore or drop the packets from 120d as the user is now logged into 120e and the response would be sent to 120e (the claim does not recite where the response to the 2nd subscription request is directed to or ultimately sent to). 
Thus the switching module maintains the session active such that when the user switches devices and logs into the third device ie 120e, the session data from 105c that is maintained in the active session A in 110a is sent to 120e as stored by 110a as if the response was coming from 105c right then when in fact it is coming from the stored session A data maintained in 110a.

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443